UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-6821



ROBERT JERRY SMITH, JR.,

                                              Plaintiff - Appellant,

          versus


DOUG CATOE, Former Director; RICKIE HARRISON,
Warden;   ROBIN   CHAVIS,  Associate   Warden;
STANLEY BURTT, Associate Warden; JIMMY SLIGH;
NURSE LOYD; SOLOMON SANYO, Officer; OFFICER
WAZLT; OFFICER ADAMSON; AMOS, Investigator;
ROBINSON,    Investigator;   MIKE    WILLIAMS,
Maintence Supervisor; MIKE MURPHY, Maintence
Supervisor; LIEUTENANT DAVIS; CHRISTOPHER
ROBINSON, Former Maintenance Supervisor; D.
COOK, Head Nurse; NURSE STEIN; TRACY TAYLOR,
former Clinical Council; M. S. TAYLOR,
Officer; B. ROBINSON, Officer; DEBRA WISE;
MICHAEL J. BEINOR, MD; JOHN D. VOLMER,
Administrator of South Carolina Board Medical
Exam; OFFICER MANDIEZ, a/k/a Jones, Officer;
NURSE SHUMPERT, Nurse Practitioner; NURSE
GARDNER; OFFICER SHROPSHIRE; JORDAN; JENNIGN;
PERRY, former IGP; WAYNE PAGE, Maintenance
Supervisor,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Florence.    Henry F. Floyd, District Judge.
(CA-02-1046-4-26-BH)


Submitted:   August 20, 2004            Decided:   September 21, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Robert Jerry Smith, Jr., Appellant Pro Se.    James E. Parham, Jr.,
Irmo, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           Robert Jerry Smith, Jr., appeals the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2000) complaint.           We have

reviewed the record and find no reversible error.         Accordingly, we

affirm for the reasons stated by the district court.         See Smith v.

Catoe, No. CA-02-1046-4-26-BH (D.S.C. Apr. 5, 2004).             Because a

certificate of appealability is not required to appeal from the

district court’s order denying relief in a § 1983 action, we deny

Smith’s motion for a certificate of appealability as unnecessary.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 3 -